Title: John Thaxter to Abigail Adams, 17 October 1782
From: Thaxter, John
To: Adams, Abigail



Madam
Amsterdam 17th. Octr. 1782

I am thus far advanced on my Journey, and shall continue it from hence tomorrow. I found Mr. Storer writing to You as I came in, and he has consented to inclosing a few lines in his.
Your letter of 5th. Septr. to Mr. A. has duly come to hand. You express a strong desire to make a Voyage to your dearest Friend. I am not surprized at that, and think your Patience and Sacrifices are perfect Models, and worthy Imitation, but there are bounds to Virtues of this kind, which cannot well be passed over. For his sake and yours, I wish the Distance was less extensive, and the broad Atlantic contracted in its limits. However, Madam, if an Assurance of my utmost Attention to the Health of your Friend, can afford You any Consolation, or remove any Apprehensions You may entertain on that Account, You will do me the Justice to believe, that I shall not be backward. I flatter myself that I have not been culpable in this Respect, nor shall I, while I remain with him. Mr. Storer’s Character is so well known to You, that it is needless to add, that he will join me in every thing that can promote Mr. A’s. Happiness.
I am very happy to hear of Mr. Cranch’s Recovery, it must have relieved his family from a prodigious weight of Anxiety. You will be kind eno’ to let my Father’s family know that I am well. I have enjoyed a better Health this day than for four or five Months past, and flatter myself that I am perfectly recovered from a vilanous Fever that has hung about me during that whole time. Remember me to all friends. God bless them and the dear Girls.

With an invariable Respect, I have the honor to be &c.
J T.

